     Case 1:20-cv-13355-TLL-EAS ECF No. 3, PageID.6 Filed 01/22/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

ALVIN JENKINS,

                       Petitioner,                             Case Number: 1:20-cv-13355
                                                               Honorable Thomas L. Ludington
v.

CONNIE HORTON,

                  Respondent.
____________________________________/

 ORDER DENYING PETITIONER’S MOTION TO HOLD PETITION IN ABEYANCE,
  DISMISSING CASE WITHOUT PREJUDICE, AND DENYING CERTIFICATE OF
                         APPEALABILITY

        Petitioner Alvin Jenkins, a Michigan state prisoner currently confined at the Chippewa

Correctional Facility in Kincheloe, Michigan, has filed an Emergency Motion to Place Incoming

Petition for Habeas Corpus in Abeyance. ECF No. 1. Petitioner has not, however, filed a habeas

petition. On preliminary review, this Court finds that it lacks jurisdiction to adjudicate Petitioner’s

Motion in the absence of a habeas petition. See Rule 4, Rules Governing Section 2254 Cases. As

a result, the Motion and a certificate of appealability will be denied, and the case will be dismissed

without prejudice.

                                                  I.

        The Federal Rules of Civil Procedure provide that “[a] civil action is commenced by filing

a complaint with the court.” Fed. R. Civ. P. 3. Prior to the filing of a complaint, “an action has not

‘commenced’ within the meaning of the Federal Rules” and the Court lacks subject matter

jurisdiction to grant relief against any named defendants. Lusick v. City of Philadelphia, No. 12-

cv-5150, 2013 WL 1187064, *2 (E.D. Pa. March 21, 2013); see also Gibson v. Department of

Corrections, No. 5:07-cv-255-RS-EMT, 2007 WL 3170688, *1 (N.D. Fla. Oct. 30, 2007) (“[A
   Case 1:20-cv-13355-TLL-EAS ECF No. 3, PageID.7 Filed 01/22/21 Page 2 of 3




party] cannot commence a civil action by filing a motion.”). A habeas suit begins with the filing

of an application for habeas corpus relief—the equivalent of a complaint in an ordinary civil case.

Woodford v. Garceau, 538 U.S. 202, 208 (2003).

       Consequently, the Court may not decide Petitioner’s motion because he has not properly

commenced a habeas corpus proceeding. The judicial power of federal courts is limited to “cases

and controversies.” U.S. Const. art. III, § 2, cl. 1. A judicial decision rendered in the absence of a

case or controversy is advisory, and “‘a federal court [lacks] the power to render advisory

opinions.’” U.S. Nat. Bank of Oregon v. Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 446 (1993)

(quoting Preiser v. Newkirk, 422 U.S. 395, 401 (1975)). “[N]o case or controversy generally exists

before an actual § 2254 petition is filed.” United States v. Thomas, 713 F.3d 165, 168 (3d Cir.

2013) (citation omitted). “Federal courts do not lightly grant relief in non-existent cases. Still less

do they offer advisory opinions about what they might do if an action were filed.” United States v.

Asakevich, 810 F.3d 418, 420–21 (6th Cir. 2016) (holding that district court could not rule on

prisoner’s motion for extension of time to file a § 2255 motion before said motion was filed

because doing so would constitute an advisory opinion) (emphasis original).

       Petitioner has not filed a habeas corpus petition that the Court could hold in abeyance, and

his Motion is not an acceptable substitute for a habeas petition. Further, the Court lacks jurisdiction

to render an advisory opinion on whether a stay would be granted if a habeas petition were filed.

Therefore, this case will be dismissed without prejudice.

                                                  II.

       Before Petitioner may appeal this decision, a certificate of appealability must issue. 28

U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability may issue only if a

petitioner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §



                                                 -2-
  Case 1:20-cv-13355-TLL-EAS ECF No. 3, PageID.8 Filed 01/22/21 Page 3 of 3




2253(c)(2). When a district court denies relief on procedural grounds, a certificate of appealability

should issue if it is shown “that jurists of reason would find it debatable whether the petitioner

states a valid claim of the denial of a constitutional right, and that jurists of reason would find it

debatable whether the court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484–85 (2000). Petitioner makes no such showing. Accordingly, a certificate of appealability

will be denied.

                                                           III.

       Accordingly, it is ORDERED that Petitioner’s Emergency Motion to Place Incoming

Petition for Habeas Corpus in Abeyance, ECF No. 1, is DENIED.

       It is further ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

       It is further ORDERED that a certificate of appealability is DENIED.



                  Dated: January 22, 2021                                     s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge


                                                  PROOF OF SERVICE

                          The undersigned certifies that a copy of the foregoing order was served
                          upon Alvin Jenkins #172173, CHIPPEWA CORRECTIONAL
                          FACILITY, 4269 W. M-80, KINCHELOE, MI 49784 by first class U.S.
                          mail on January 22, 2021.

                                                           s/Kelly Winslow
                                                           KELLY WINSLOW, Case Manager




                                                           -3-
